Citation Nr: 0612177	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from June 1956 to May 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for anxiety.  In February 2005, the Board remanded 
the case for additional development.  It has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.

2.  Competent medical evidence reflects that the veteran's 
anxiety disorder began many years after active military 
service and is not related to active military service. 


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must also inform a 
claimant of the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection.  The RO provided a rating decision, a 
statement of the case, and supplemental statements of the 
case (SSOCs).  VA sent notice letters in March 2002 and March 
2005.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claim.  They told him what 
evidence is needed to substantiate the claim.  The letters 
also told the veteran what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any available 
evidence to substantiate the claim.  VA examination reports 
are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c).  VA sent 
its first notice letter prior to the initial adverse 
decision, as required by Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In February 2005, the Board remanded the 
case for additional development.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.  
However, since service connection is being denied in this 
decision, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran has claimed that the current anxiety disorder 
developed during active service and that he was given a 
medical discharge because of that anxiety disorder.  He 
further contends that his anxiety disorder was caused by 
sexual advances and harassment directed toward him by a male 
superior during active service.  National Personnel Record 
Center (NPRC) has determined that all of the veteran's SMRs 
and personnel records and any clinical records relevant to 
the case were destroyed in a fire in 1973.

The veteran reported receiving private medical care shortly 
after separation from active service; however, all attempts 
to obtain those records of that treatment have failed.  The 
physician or physicians who treated the veteran have since 
died and/or no relevant record could be found.

VA, private, and Social Security Administration (SSA) records 
reflect that the veteran suffered knee and back injuries in 
1985 and developed anxiety and depression subsequently.  

During a February 2003 VA psychological evaluation, the 
veteran reported having been molested during active service.  
The evaluation contains a secondary Axis I diagnosis of 
"PTSD features"; however, the primary Axis I diagnosis was 
anxiety, not otherwise specified (NOS).  

The veteran underwent a more complete VA psychological 
evaluation in March 2005, at which time he reported attempted 
sexual assaults made upon him during active service.  That 
evaluation yielded an Axis I diagnosis of anxiety disorder, 
NOS.  No post-traumatic stress disorder (PTSD) was found.  

VA examined the veteran again in August 2005.  A psychiatrist 
noted that the veteran's reported history was considered 
unreliable due to contradictory statements.  The psychiatrist 
noted that the claims file contains a 1986 private 
psychiatric evaluation that found the veteran's background to 
be free from mental problems.  In the earlier private 
psychiatric evaluation, the veteran had reported that he was 
dishonorably discharged from the military because he was 
homesick.  The current VA psychiatrist also noted that during 
a March 1987 private evaluation, the veteran denied a history 
of mental problems, although he later claimed that he had 
been on Valium(r) ever since discharge from the military.  The 
VA psychiatrist also referred to other evidence in the claims 
file concerning other doctors who had examined the veteran in 
the 1980s and found that the veteran had denied mental 
problems prior to 1985.  

During the August 2005 examination, the veteran reported the 
attempted sexual assault by a superior and the VA 
psychiatrist noted PTSD symptoms related to military trauma.  
PTSD was not included in the diagnoses, however.  The final 
Axis I diagnoses were major depression, not related to active 
service, and generalized anxiety disorder, not directly 
related to active service.  The psychiatrist based the 
negative opinion on the psychiatric reports dated in the 
later 1980s wherein the veteran had denied any mental problem 
prior to 1985 injuries.

The veteran himself has linked his current mental problems to 
active service, however, he does not have specialized 
training in a health care field and it is not contended 
otherwise.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, and injury; 
however, when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or date of 
onset, as here, only those who have specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Where a diagnosis of PTSD is claimed due to a sexual assault, 
additional development is required to corroborate the claimed 
stressor.  Patton v. West, 12 Vet. App. 272, 278-80 (1999) 
(special evidentiary development procedures for PTSD claims 
based on personal assault are contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995)).  
However, in this case, the symptoms do not meet the criteria 
for PTSD.  Therefore, additional development is not needed.

Where relevant records were destroyed in a fire at NPRC, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, assuming arguendo that the claimed sexual assault 
and/or harassment took place and that the veteran was given a 
medical separation, the evidence still strongly preponderates 
against the claim, as all the post-service medical evidence 
points to 1985 injuries as being the root cause of all 
current mental disorders. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for anxiety disorder is 
therefore denied.  




ORDER

Service connection for anxiety is denied.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


